Case 18-15461-mdc        Doc 66-2 Filed 03/28/19 Entered 03/28/19 12:24:24              Desc
                             Proposed Order Page 1 of 1


                        UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                      :
          Curtis Hurst                       :      Chapter 13
                                             :
                                             :
          Debtor                             :      Case No.: 18-15461MDC



    ORDER GRANTING DEBTOR’S MOTION TO RECONSIDER DISMISSAL
               ORDER AND REINSTATE BANKRUPTCY


         AND NOW, this ______ day of __________, 2019 upon consideration of the
 Motion of Curtis Hurst to Reconsider Dismissal Order and Reinstate Bankruptcy, it is
 hereby:

       ORDERED and DECREED that the Order dismissing Debtor’s Chapter 13
 Bankruptcy case is reconsidered, and said case is forthwith reinstated;


          FURTHER ORDERED:



                                                    ________________________
                                                    Hon. Magdeline D. Coleman
